Name: Commission Regulation (EC) No 1675/98 of 29 July 1998 determining the extent to which applications lodged in July 1998 for import licences for certain poultrymeat sector products pursuant to Regulation (EC) No 509/97 can be accepted
 Type: Regulation
 Subject Matter: tariff policy;  animal product
 Date Published: nan

 EN Official Journal of the European Communities30. 7. 98 L 212/15 COMMISSION REGULATION (EC) No 1675/98 of 29 July 1998 determining the extent to which applications lodged in July 1998 for import licences for certain poultrymeat sector products pursuant to Regulation (EC) No 509/97 can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 509/ 97 of 20 March 1997 laying down procedures for applying in the poultrymeat sector the Interim Agreement on trade and accompanying measures between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and the Republic of Slovenia, of the other part (1), as amended by Regulation (EC) No 1514/97 (2), and in particular Article 4 (5) thereof, Whereas the applications for import licences lodged for the third quarter of 1998 are for quantities less than the quantities available and can therefore be met in full; Whereas the surplus to be added to the quantity available for the following period should be determined, HAS ADOPTED THIS REGULATION: Article 1 1. Applications for import licences for the period 1 July to 30 September 1998 submitted pursuant to Regula- tion (EC) No 509/97 shall be met as referred to in Annex I. 2. During the first 10 days of the period 1 October to 31 December 1998 applications may be lodged pursuant to Regulation (EC) No 509/97 for import licences for the total quantities as referred to in Annex II. Article 2 This Regulation shall enter into force on 30 July 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 July 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 80, 21. 3. 1997, p. 3. (2) OJ L 204, 31. 7. 1997, p. 16. EN Official Journal of the European Communities 30. 7. 98L 212/16 ANNEX I Group No Percentage of acceptance of import licences submitted for the period 1 July to 30 September 1998 80 100,00 90 90,91 100 100,00 ANNEX II (tonnes) Group No Available quantities 80 1 320,00 90 275,00 100 972,40